                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

TRACY LEE HOLMES SR.,

                    Plaintiff,                                8:21CV158

      vs.
                                                 MEMORANDUM AND ORDER
STATE OF NEBRASKA, DOUG
PETERSON, TODD SCHMADERER,
THOMAS J. WHEELER, and JOHN A.
BULDUE,

                    Defendants.


       This matter is before the court on its own motion. On April 28, 2021,
Plaintiff, a nonprisoner, paid the filing fee in this case. At the direction of the court,
this case is removed from the pro se docket. The clerk’s office shall assign new
judges to this case and request a reassignment order from the Chief Judge.

       With respect to reassignment of this case, the court is required to inform the
Chief Judge pursuant to NEGenR 1.4(a)(4)(B) that it appears the above-captioned
case is “related” to Holmes v. State of Neb., Case No. 8:21CV159 (D. Neb.), and
Holmes v. State of Neb., Case No. 8:21CV160 (D. Neb.), because all three cases
are based on the same facts, i.e., alleged deprivations of Plaintiff’s constitutional
rights stemming from a 1997 criminal conviction. See NEGenR 1.4(a)(4)(C) (Civil
cases are “related” under this rule “when they involve some or all of the same
issues of fact[ or] arise out of the same transaction”); (Compare Filing 1, Case No.
8:21CV158 with Filing 1, Case No. 8:21CV159, and Filing 1, Case No.
8:21CV160.) Holmes v. State of Neb., Case No. 8:21CV159, and Holmes v. State
of Neb., Case No. 8:21CV160, are both habeas cases assigned to the undersigned
as supervising pro se judge and are currently pending initial review. Accordingly,
and pursuant to NEGenR 1.4(a)(4),
      IT IS ORDERED:

       1.     The filing fee has been paid in this case. At the direction of the court,
this case is removed from the pro se docket. The clerk’s office shall assign new
judges to this case and request a reassignment order from Chief Judge Gerrard.

      2.    Chief Judge Gerrard is hereby notified that the above-captioned case
appears to be related to Holmes v. State of Neb., Case No. 8:21CV159 (D. Neb.),
and Holmes v. State of Neb., Case No. 8:21CV160 (D. Neb.), within the meaning
of NEGenR 1.4(a)(4)(C), and that such cases are currently assigned to the
undersigned as supervising pro se judge.

      3.    The Clerk of Court shall transmit a copy of this Memorandum and
Order to Chief Judge Gerrard.

      Dated this 4th day of May, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          2
